Citation Nr: 1218340	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (claimed as major depressive disorder), including as secondary to service-connected disability.

2.  Entitlement to service connection for bilateral foot disability, including plantar fasciitis, pes cavus/"claw foot", and hammer toes, including as secondary to service-connected disability.

3.  Entitlement to service connection for residuals of a right fibula fracture, including as secondary to service-connected disability.

4.  Entitlement to service connection for a neck disability, including as secondary to service-connected disability.

5.  Entitlement to service connection for a back disability, including as secondary to service-connected disability.

6.  Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected disability.
7.  Entitlement to service connection for bilateral ankle disability, however diagnosed, manifested by pain, including osteoarthritis and neurological impairment, and including as secondary to service-connected disability.

8.  Entitlement to a compensable rating for left shin splints with history of stress fracture of the left distal fibula.

9.  Entitlement to a compensable rating for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 9, 2005 to January 11, 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions by the Salt Lake City, Utah RO.  In August 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; no additional evidence was received.
The Veteran has appealed several issues pertaining to the bilateral ankles: service connection for bilateral ankle pain, service connection for bilateral osteoarthritis of the ankles, and service connection for bilateral ankle nerve damage.  Under an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a [service connection] disability claim includes any disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other disability(ies) of the same body part/system diagnosed is/are part and parcel of a service connection for a disability claim (and that such matter(s) is/are before the Board).  In other words, the Veteran is not competent as a layperson to diagnose the cause of his bilateral ankle pain, and he has therefore submitted and appealed three separate claims regarding the ankles and disability thereof.  As reflected on the title page, the Board has re-characterized the three separately claimed issues regarding the ankles as a single matter of entitlement to service connection for bilateral ankle disability, however diagnosed.  

Similarly, the Veteran has also appealed several issues pertaining to bilateral foot disability: service connection for bilateral plantar fasciitis, service connection for bilateral pes cavus, and service connection for bilateral hammertoes.  Under Clemons, the Board has re-characterized these three separately claimed and appealed issues as a single matter of entitlement to service connection for bilateral foot disability, including plantar fasciitis, pes cavus, and hammertoes.

The issues of service connection for a psychiatric disability, bilateral foot disability, a back disability, bilateral ankle disability, and the matters of the ratings for left and right shin splints are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.





FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has, or during the pendency of this appeal has had, a right fibula fracture, or residuals thereof.

2.  The preponderance of the evidence is against a finding that the Veteran has, or during the pendency of this appeal has had, a chronic neck disability.

3.  The preponderance of the evidence is against a finding that the Veteran has, or during the pendency of this appeal has had, a chronic disability of the knees.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right fibula fracture is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  September 2009 and February 2010 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  Significantly, during the August 2011 videoconference hearing before the undersigned, he was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what is needed.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further VA examinations are not necessary with respect to the claims pertaining to residuals of a right fibula fracture or disabilities of the neck or knees.  The Veteran had a VA joints examination in October 2010, and there is sufficient competent evidence of record to make decisions on these claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  Therefore, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.




Residuals of a right fibula fracture

The Veteran contends that he has residuals of a right fibula fracture incurred in service or due to service-connected disability.  He has established service connection for left shin splints with a history of stress fracture of the left distal fibula, and right shin splints, each rated 0 percent.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right fibula.  A stress fracture to the left distal fibula was noted by bone scan in December 2005, with no mention of the right fibula.  A December 2005 limited body bone scan showed increased radiotracer activity within the left distal fibula as well as mild increased uptake in the bilateral tibia and femur consistent with shin and quad splints; the impressions included stress fracture of the left distal fibula and mild bilateral shin and quad splints.

January 2009 X-rays of the right leg showed sclerosis in the distal shaft of the fibula, deemed most likely to be a stress response.  The remainder of the tibia and fibula appeared unremarkable.  The impression was probable stress response in the distal fibula.

On April 2009 VA examination, X-rays of the right and left tibia and fibula revealed normal findings; no deformity or abnormality of the right tibia and fibula was seen.  The diagnosis was chronic bilateral shin splints, consistent with examination findings and normal X-rays.

In a June 2009 statement, the Veteran related that by the end of a normal work day, his shins were painful to ouch which made it hard for him to stay socially active, as pain made him want to lie down.  He stated that cold weather compounded the pain; he used to be very active but running had become very painful.

August 2009 X-rays of the right leg showed a subtle lucency in the anterior cortex of the distal fibular shaft that was "new from previously" and "consistent with" a stress fracture.  There was cortical thickening more distally, consistent with a chronic stress response.  The impression was subtle stress fracture of the fibula, proximal to the previously described chronic stress response.

The Veteran submitted an August 2009 letter from treating family practitioner Dr. "L.C.", who stated that the Veteran had documented stress response of the left distal fibula and stress fracture of the right distal fibula.  The Veteran also had bilateral medial stress syndrome.  Dr. L.C. noted that the Veteran had had this stress response in the distal fibula since January in that clinic and opined that he must be off of running and have limited standing and walking activities for the subsequent 6 weeks.  Dr. L.C. also recommended physical therapy for the lower extremities and core strengthening to work on the Veteran's gait biomechanics.  Dr. L.C. opined that in the future the Veteran would need orthotics for walking and running.

In a second August 2009 letter, Dr. L.C. noted that the Veteran had a documented stress response of the left distal fibula and stress fracture of the right distal fibula.  Dr. L.C. noted that the Veteran was initially diagnosed 4 years earlier in service when he had a bone scan that showed stress response in the medial tibia and stress fracture in the left distal fibula.  Dr. L.C. noted, "He more recently has developed a stress fracture in the right distal fibula.  He states that this initially began in training in October 2005.  He has not had any relief of his symptoms since that time.  [He] has had this stress response in his distal fibula since January 2009 in this clinic".

On September 2009 VA treatment, the Veteran reported that he had been experiencing pain in his legs, his ankle, his back, and his neck since 2006, and the pain had been getting worse since then.  The impressions included chronic bilateral lower extremity pain secondary to stress fractures.

September 2009 X-rays of the ankles showed symmetric cortical thickening of the distal fibular diaphyses which "could represent bilateral symmetric stress fractures although it is likely physiologic".  It was noted that this could be further evaluated with a three-phase bone scan or MRI.  The impressions also included moderate bilateral tibiotalar osteoarthritis.

In October 2009, the Veteran was referred for an EMG for evaluation of bilateral foot and ankle pain.  He reported that he had experienced progressive foot and ankle pain for approximately 4 to 5 years; he stated that had tibial stress fractures when the symptoms started.  He reported that he had also been experiencing ankle instability with multiple "rolling" episodes.  He complained of morning stiffness in the bilateral lower extremities.  He reported stiffness in the toes and sharp pains in the arches that were provoked with activities.  A nerve conduction study revealed electrodiagnostic evidence of chronic bilateral demyelinating and axonal tibial mononeuropathies at the ankles, or "tarsal tunnel syndrome", slightly worse on the right.  

On October 2009 VA examination, the Veteran reported that he had a right leg distal fibula fracture diagnosed that had existed for 4 years and was due to injury; he contended that it occurred when he developed a bilateral gait problem during service due to bad weight bearing.  

On physical examination, examination of the right tibia and fibula revealed normal findings.  The examiner stated that there was no diagnosis regarding the claimed condition of right leg distal fibula fracture because there was no pathology to render a diagnosis.

On September 2010 VA podiatry consult, the Veteran reported a history of bilateral ankle sprains in the military; he reported that he had left and right distal fibular stress/micro fractures, and he had shin splints diagnosed. He reported that he wore ankle braces, which helped but did not alleviate the pain.  Following a physical examination, the impressions included pes cavus with claw toe deformities bilaterally of digits two through five, with hallux hammertoe bilaterally, and ankle instability with "possible" fibular stress fractures bilaterally.

On October 2010 VA joints examination, the Veteran reported that both his shins became painful at the same time in service; he reported that he also had an infection on the bottom of his feet that complicated the condition, so he walked on the sides of his feet which made the shins hurt worse.  The examiner cited the findings on previous X-rays and EMG studies.  The examiner also noted new October 2010 MRIs of both the right and left ankles that resulted in an impression of a normal study: findings of concern on comparison plain film represent normal bone cortex on both lower extremities.  The Veteran reported a burning in the shins and constant ankle pain, which was worse on the right than on the left.  On physical examination, his posture and gait were normal.  Examination of the tibia and fibula on the right showed some tenderness along the tibia but was otherwise normal.  The October 2010 VA examiner diagnosed left shin splint with history of stress fracture of the left distal fibula, right shin splint, tarsal tunnel syndrome bilaterally though slightly worse on the right, and moderate bilateral tibiotalar osteoarthritis.  There was no diagnosis of a stress fracture to the right fibula.

On November 2010 VA podiatry consult, it was noted that a recent MRI showed no evidence of stress fracture in the distal fibulae, which did not correlate with previous X-rays that showed cortical thickening.  A three phase bone scan of the bilateral lower extremities to evaluate for stress fractures resulted in findings of no evidence of stress fracture or infection.  There was subtle non-specific uptake at the ankles bilaterally, more prominent on the right, that was indeterminate in etiology; the region did not correlate with the described cortical thickening seen on prior radiographs.

Additional VA and private treatment records are silent for any complaints regarding a right fibula stress fracture.

At the August 2011 videoconference Board hearing, the Veteran testified that he first experienced foot and leg pain in service and, when he sought treatment in 2005, a fracture was noted to the left distal fibula; he testified that the left fibula was fractured in service while the right fibula showed "micro activity" although it was not diagnosed as a fracture.  He testified that the left fibula fracture was noted in service, but the right fibula was "just shown as micro activity" which "could have been an injury" or not.  He testified that the right fibula fracture was found at the same time that he had bilateral shin splints diagnosed after service.  He testified that he had submitted X-rays from the University of Utah showing that he had stress fractures to both the left and right fibula bones when he first submitted this claim, although the most recent X-ray showed the right fibula fracture had healed with no residuals. 

The Board observes at the outset that the Veteran has service connected disability of the right lower extremity (shin splints) and also separately seeks service connection for further right lower extremity pathology other than residuals of a right fibula fracture.  Consequently, the instant claim is limited to the consideration of service connection for the specific entity of right fibula fracture/residuals of such injury.   

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a right fibula fracture, or residuals thereof.  There is conflicting evidence on this point, as a stress fracture was included in the medical assessments at times though it was not seen on scans at other times.  January 2009 X-rays showed a "probable stress response in the distal fibula", but April 2009 X-rays were normal.  August 2009 X-rays of the right leg showed cortical thickening "consistent with a chronic stress response", which resulted in an impression of "subtle stress fracture of the fibula", which Dr. L.C. incorporated into treatment letters that month; however, September 2009 X-rays of the right leg showed findings that "could represent bilateral symmetric stress fractures although it is likely physiologic".  An October 2009 VA examiner found that there was no pathology to render a diagnosis of right fibula fracture.  October 2010 MRIs were normal and represented a normal bone cortex.  A November 2010 three phase bone scan of the bilateral lower extremities to evaluate for stress fractures resulted in findings of no evidence of stress fracture or infection.  Therefore, although there are impressions "consistent with" right fibula stress fracture or of "subtle" stress fracture based on X-rays, more detailed MRI and bone scans showed no such fracture.  As the most probative (because it is based on the most detailed studies and encompasses consideration of previous less than definitive studies) evidence does not show that the Veteran has a right fibula fracture (or any chronic residuals of such injury), there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the medical record clearly shows that at no time was there unequivocal objective evidence a right fibula fracture.  There is no evidence that such disability was manifested in service, and no definitive evidence that it was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran is competent to establish by his own accounts (which the Board has no reason to question) that he has experienced symptoms of right shin pain, the attribution of such symptoms to a bone fracture is a complex medical question beyond lay observation, requiring medical expertise and diagnostic studies.  This is not a situation where the diagnosis may be established by lay evidence.  The Veteran is not reporting a contemporaneous diagnosis (there is no confirmed diagnosis of right fibula fracture or residuals of such injury); and he does not describe symptoms supporting a later diagnosis (right fibula fracture has not been consistently diagnosed and supported by scans).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for residuals of a right fibula fracture.  Accordingly, it must be denied.  

Neck disability

The Veteran contends that he has a neck disability that was incurred in service or is due to a service-connected disability.

Important for this claim, with regard to what constitutes a "disability" for VA compensation purposes, the U.S. Court of Appeals for Veteran's Claims (Court) has held "that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

On September 2009 VA treatment, the Veteran reported that he had been experiencing pain in his legs, ankle, back, and neck since 2006, and that the pain had been getting worse since then.  There were no findings or diagnoses regarding the neck.

On October 2009, referral for an EMG for evaluation of bilateral foot and ankle pain, the Veteran reported that running, walking, and standing were limited due to pain in the knees, hips and back, and he complained of morning stiffness, including in his neck.  The nerve conduction study report did not include any findings or diagnoses regarding the neck.

On February 2010 VA treatment, the Veteran reported neck and back pain that had been present for a couple of years and worsened over the prior 6 months.  He reported that the neck and back pain worsened with activity.  Following a physical examination, the assessments (in pertinent part) included chronic mechanical neck and low back pain, suspected primarily myofascial.  X-rays of the cervical spine showed straightening of normal cervical lordosis, a small ossific/calcific density visualized within the right C3-4 neural foramina with questionable mass effect on the nerve root, to be correlated clinically.  Further imaging was to be conducted as clinically warranted.  

On May 2010 VA neurology consult, the Veteran complained of neck, foot, ankle, and back pain that had been present since 2006 but had worsened over the previous 6 months.  Following a neurological examination, the assessment was that the etiology of the Veteran's pain did not seem to be neurologically related.  The assessment was chronic pain.

Additional VA and private treatment records are silent for any complaints regarding a neck disability.

At the August 2011 videoconference Board hearing, the Veteran testified that he has a neck disability secondary to his other injuries because his gait changed, the rest of his body compensated, and as a result he had straightening of the spine.  He testified that he had straightening of the cervical spine diagnosed.  
The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic neck disability.  Pain alone does not constitute a disability, and the only assessment in the evidence regarding any neck disability is "chronic mechanical neck pain, suspected primarily myofascial".  As the record does not include any evidence of a chronic neck disability, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the medical record clearly shows that at no time was there any objective evidence of a chronic neck disability.  There is no evidence that such disability was manifested in service, and no competent evidence that it was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran is competent to establish by his own accounts (which the Board has no reason to question) that he has experienced symptoms of neck pain, the diagnosis of a disability causing such symptoms is a complex medical question beyond lay observation, requiring medical expertise.  This is not a situation where the diagnosis may be established by lay evidence.  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of a chronic neck disability); and he does not describe symptoms supporting a later diagnosis (no neck disability has been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a neck disability.  Accordingly, it must be denied.

Bilateral knee disability

The Veteran contends that he has a bilateral knee disability that was incurred in service or is due to a service-connected disability.

As noted above, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, supra.

On April 2009 VA examination, examination of the knees found no heat, redness, swelling, effusion, or drainage.  There was no locking pain or crepitus.  Range of motion was normal and was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  No additional limitation in range of motion could be determined as caused by flare-ups.  Medial and lateral collateral ligaments were stable to varus and valgus stress.  Drawer and McMurray tests were within normal limits.  The knees had normal ranges of motion.  There was no diagnosis of a knee disability; chronic bilateral shin splints (which are service connected) were diagnosed.

In an August 2009 letter, family practitioner Dr. "L.C." noted that the Veteran had developed patellofemoral knee pain bilaterally as a result of not being able to properly "rehab and strengthen his core and extremities" [due to stress fractures of the left and right fibula].

On September 2009 VA treatment, the Veteran reported that he had been experiencing pain in his legs, ankle, back, and neck since 2006, and that the pain had been getting worse since then.  The impressions included chronic bilateral lower extremity pain secondary to stress fractures, and severe depression "probably related to his physical limitations".  There were no findings or diagnoses specific to the knees.

On February 2010 VA treatment, the Veteran complained of bilateral knee pain, especially with taking stairs; he reported some popping and clicking but denied instability or locking in either knee.  It was noted that he had diagnoses of tarsal tunnel syndrome, claw toes, and hammer toes, which were being followed by the podiatry clinic.  In pertinent part, the assessments included right greater than left knee pain, consistent with possible patellofemoral syndrome.  X-rays of the knees showed two subcentimeter ossific-sclerotic foci within the left distal femoral condyle, "likely bone islands", and were otherwise unremarkable.
On May 2010 VA neurology consult, the Veteran reported bilateral knee pain that increased when walking up stairs, with popping and clicking; he denied any instability or locking in either knee.  Following a neurological examination, the assessment was that the etiology of the Veteran's pain did not seem to be neurologically related.  There also did not seem to be any neurological association to his chronic knee pain.  

On September 2010 VA podiatry consult, the Veteran reported knee, hip, and back pain; it was noted that X-rays earlier that year found no osteoarthritis to these areas.  

On October 2010 VA joints examination, physical examination of the knees found no atrophy, postural abnormality, fixed deformities, or abnormalities of musculature.  Ranges of motion were normal bilaterally, with no pain on range of motion in either knee.  Both knee joints were stable to varus-valgus and anterior-posterior drawer testing.  There was no diagnosis of a knee disability.

Additional VA and private treatment records are silent for any complaints regarding knee disability.

At the August 2011 videoconference Board hearing, the Veteran testified that he had been told he had "bad tracking" in the movement of his knees, but he had not been specifically diagnosed with a knee disability. 

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic disability of either knee, or both.  Pain alone does not constitute a disability, and the only assessment in the evidence regarding any knee disability is "right greater than left knee pain, consistent with possible patellofemoral syndrome", which is not a definitive diagnosis of a chronic knee disability (it merely identifies a possible etiology for the pain).  As the record does not show a diagnosis of a chronic knee disability, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the medical record clearly shows that at no time was there any objective evidence of a chronic knee disability.  There is no evidence that such disability was manifested in service, and no competent evidence that it was manifested at any time since, in particular during the pendency of this claim.  While the Veteran is competent to establish by his own accounts (which the Board has no reason to question) that he has experienced symptoms of knee pain, the diagnosis of a disability causing such symptoms is a complex medical question beyond lay observation, requiring medical expertise.  This is not a situation where the diagnosis may be established by lay evidence.  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of a bilateral knee disability); and he does not describe symptoms supporting a later diagnosis (no bilateral knee disability has been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical literature in support of his claim.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a bilateral knee disability.  Accordingly, it must be denied.


ORDER

Service connection for residuals of a right fibula fracture is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral knee disability is denied.


REMAND

Regarding service connection for depression, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in Clemons v. Shinseki, supra, the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Notably, other diagnoses have included anxiety disorder and adjustment disorder.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than depression, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

The Veteran has not been afforded a VA psychiatric examination to determine the existence, nature, and etiology of any psychiatric disability, to include as secondary to service-connected disability.  Such examination is necessary.  See McLendon, supra.

The Veteran contends that he has a back disability secondary to his other service-connected disabilities.  February 2010 X-rays of the lumbar spine showed straightening of usual lumbar lordosis and mild disc space narrowing at L4-5.  He has not been afforded a VA examination to determine the etiology of any current back disability, to include as secondary to service-connected disability.  Such examination is necessary.  Id.

The Veteran likewise has not been afforded a VA examination to determine a complete and accurate diagnosis list for his bilateral foot disabilities and the etiology of such disabilities, including whether they were caused or aggravated by service-connected disability.  The Board notes the Veteran's lay statements of continuity of foot pain since service, as well as an opinion given on February 2010 VA treatment that the proximal musculature and pain of the foot and ankle disabilities "is more likely than not related to his lower extremity complaints".  Such examination is therefore necessary.  McLendon, supra.

Regarding bilateral ankle disability, the Veteran's arguments and complaints on examinations have related to pain, arthritis, and neurological impairment.  Although an October 2010 VA examination did include physical examination, findings, and diagnoses regarding the ankles, that examination was afforded to the Veteran pursuant to increased rating claims for bilateral shin splints and no opinion was offered regarding the etiology of the ankle disabilities.  The Veteran has not been afforded a VA examination to compile a list of his ankle disabilities and determine their likely etiology, including whether they were caused or aggravated by a service-connected disability.  The Board notes the Veteran's lay statements of continuity of ankle pain since service, as well as the opinion on February 2010 VA treatment that the proximal musculature and pain of the foot and ankle disabilities "is more likely than not related to his lower extremity complaints".  Such examination is therefore necessary.  McLendon, supra.

Regarding the service-connected bilateral shin splints, the Veteran testified that he has begun taking prescription pain medication though he had switched to over-the-counter medications due to prohibitive cost.  He also testified that he was attempting to work with his general manager and his human resources department to find a way to get off his feet more at work.  However, on the most recent [October 2010] VA examination, the Veteran reported that he did not take any pain medication and did not have any restrictions on his usual work duty due to the shin splints.  Because the Veteran is competent to observe a worsening of symptoms but his reports have been inconsistent, a contemporaneous examination is necessary to assess the current severity of the bilateral shin splint disabilities. 

Finally, a review of the claims file found that the most recent VA treatment records in evidence are from January 2011.  Records of any VA treatment the Veteran has received for the disabilities at issue since that time are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

2.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for the disabilities at issue since January 2011.

3.  The RO should then arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file (to include this remand, and noting in particular a March 2010 VA opinion pertaining to the Veteran's struggle with wanting to be his "old self" with regard to his health status and becoming more anxious and angry because of these limitations) must be reviewed by the examiner in conjunction with the examination, and all findings must be described in detail.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each and every psychiatric disability entity diagnosed, please indicate whether such disability is at least as likely as not (a 50% or better probability) a) related to (incurred in) the Veteran's military service, or b) caused or aggravated by a service-connected disability.

The examiner must explain the rationale for all opinions.  
4.  The RO should also arrange for the Veteran to be examined by an appropriate physician (or physicians) to determine the nature and etiology of any (and all) disabilities of the back, bilateral feet, and bilateral ankles.  The Veteran's claims file (including this remand, and noting in particular the February 2010 VA opinion cited above) must be reviewed by the examiner in conjunction with the examination, including neurological testing, and all findings must be described in detail.  The examiner must arrange for all diagnostic studies deemed necessary to establish (or exclude) the presence of all suspected or alleged diagnoses.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each disability of the back, feet and ankles found.

(b) As to each and every disability entity diagnosed of the back, feet and ankles, please indicate whether such disability is at least as likely as not (a 50% or better probability) a) related to (incurred in) the Veteran's military service, or b) caused or aggravated by service-connected disability.

(c) Please identify all pathology, symptoms, and associated impairment attributable to each diagnosed foot and ankle disability entity.  If any symptom or impairment may be attributable to more than one entity diagnosed, please indicate, to the extent possible, the diagnosis that is primarily responsible for the symptom and impairment.  

The examiner must fully explain the rationale for all opinions.

5.  The RO should also arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral shin splints.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, including any recently obtained VA treatment records.  The examiner must be provided a copy of all potentially applicable criteria for rating shin splints, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for compensable ratings, under all applicable Diagnostic Codes.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

6.  The RO should then re-adjudicate the Veteran's claims (to encompass all psychiatric, bilateral ankle, and bilateral foot diagnoses shown in accordance with Clemons).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


